Citation Nr: 0840330	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-25 877	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the right shoulder.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the left shoulder.

(The July 2, 2008, decision of the Board of Veterans' Appeals 
(Board) denying entitlement to automobile and adaptive 
equipment, or for adaptive equipment only; denying 
entitlement to an evaluation in excess of 20 percent for 
residuals of right knee ligament tears; and granting a 
separate 10 percent evaluation for right knee arthritis, is 
not impacted by this decision).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1951 to October 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.

In a July 2, 2008, decision, the Board denied entitlement to 
automobile and adaptive equipment, or for adaptive equipment 
only; denying entitlement to an evaluation in excess of 20 
percent for residuals of right knee ligament tears; and 
granting a separate 10 percent evaluation for right knee 
arthritis

In this decision, the Board is vacating its remand of the 
veteran's shoulder disability claims.  This decision does not 
disturb the Board's determination other July 2, 2008 
determinations.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the veteran or his or her representative, or on 
the Board's own motion, when a veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).    

In the July 2, 2008, decision, the Board remanded the 
veteran's claims of entitlement to initial ratings in excess 
of 20 percent for his right and left shoulder disabilities.  
In an August 2002 statement, however, the veteran limited his 
appeal of the then single noncompensable rating for the 
bilateral disability to separate 20 percent evaluations for 
his right and left shoulder disabilities.  Later that month, 
the RO granted entitlement to separate 20 percent ratings, 
effective November 30, 1999.  Because the RO's action 
resulted in a complete grant of the veteran's appeal there 
was no legal basis for the remand.  

Accordingly, the July 2, 2008, Board decision addressing the 
issues of the evaluation of the veteran's right and left 
shoulder disabilities is vacated.  



	                        
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


